Dismissed and Memorandum Opinion filed March 11, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00121-CV
____________
 
DANIEL RAY MARLING, Appellant
 
V.
 
TUONG HOA MARLING, Appellee
 

 
On Appeal from the
306th District Court 
Galveston County,
Texas
Trial Court Cause
No. 08FD2569
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed November 10, 2009. On February 23, 2010,
appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Chief Justice Hedges and Justices
Anderson and Christopher.